Citation Nr: 9900423	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-15 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1951 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for an acquired psychiatric disorder.  
The notice of disagreement was received in January 1997.  In 
a January 1998 rating decision, the denial of service 
connection for an acquired psychiatric disorder was confirmed 
and continued and service connection for PTSD was denied.  In 
March 1998, a notice of disagreement as to the issue of 
service connection for PTSD was denied.  The statement of the 
case as to both issues was sent to the veteran in September 
1998.  The substantive appeal was received in September 1998.


REMAND

The Board notes that in the veterans VA Form 9, accepted as 
his substantive appeal, he requested that he be afforded a 
personal hearing at the RO before a member of the Board.  In 
November 1998, the veteran was notified that he had been 
scheduled for a personal hearing at the RO before a member of 
the Board via videoconference in January 1999.  In November 
1998, the veteran agreed to appear at this hearing and to 
waive his right to a personal hearing conducted by a member 
of the Board in person at the RO.  In December 1998, the 
veteran contacted the VA through a facsimile and requested 
that he be scheduled for a personal hearing at the RO before 
a member of the Board in person rather than the 
videoconference.  As such, the Board finds that the veteran 
should be scheduled for a personal hearing at the RO before a 
member of the Board in person.  The notification of this 
hearing should be sent to the veteran.  

In addition, in his facsimile, the veteran indicated that he 
was represented by an attorney; however, there is no Power-
of-Attorney of record.  If the veteran would like 
representation, the RO should inform him that he should 
complete a Power-of-Attorney designating his representative 
and submit this to the VA.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The appellant should be scheduled for 
a personal hearing at the RO before a 
member of the Board.  

2.  The RO should contact the veteran and 
determine if the veteran would like 
representation.  If so, the RO should 
inform him that he should complete a 
Power-of-Attorney designating his 
representative and submit this to the VA.  

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
